Citation Nr: 1720951	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-47 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for neuropathy of the left lower extremity.  

2. Entitlement to an initial compensable evaluation for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel





INTRODUCTION

The Veteran had a period of active duty for training from May 31 to September 29, 1983, in addition to other active military service from June 1989 to April 1992, and from May 2006 to July 2007.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In July 2015, the Board remanded the Veteran's appeal for additional development. By way of a September 2016 rating decision, the Veteran's claim of service connection for idiopathic peripheral neuropathy right lower extremity (claimed as bilateral lower extremities with nerve damage right leg to include numbness and weakness) was granted with an evaluation of 20 percent effective July 11, 2007. As her initial claim was one for entitlement to service connection for idiopathic neuropathy of the bilateral lower extremities, the remaining issue of entitlement to service connection for neuropathy of the left lower extremity remains on appeal and has been characterized as such on the title page above.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The issue of entitlement to service connection for idiopathic neuropathy of the left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's irritable bowel syndrome is not moderate with frequent episodes of bowel disturbance and abdominal distress.
CONCLUSION OF LAW

The criteria for an initial compensable evaluation for irritable bowel syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

Pursuant to the Board's July 2015 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination and opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in September 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007); Fenderson, 12 Vet. App. at 126-27.

Analysis

The Veteran's irritable bowel syndrome is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319. 

Governing regulations provide that there are diseases of the digestive system, particularly with the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding. 38 C.F.R. §§ 4.14, 4.113 (2015). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other. A single evaluation will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.

Under Diagnostic Code 7319, a noncompensable rating is assigned for mild disturbances of bowel function with occasional episodes of abdominal distress. A 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress. A maximum 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114.

Words such as "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. The Board observes that "moderate" is defined as "of average or medium quality, amount, scope, range, etc." See Webster's New World Dictionary, Third College Edition (1988) 871. Although the word "severe" is not defined in VA regulations, "severe" is generally defined as "of a great degree: serious." See Webster's Ninth New Collegiate Dictionary (1990) 1078.

The Board finds that Diagnostic Code 7319 is the most appropriate criteria for rating the Veteran's disability, as it specifically pertains to irritable colon syndrome and the medical evidence shows the pertinent disability was irritable bowel syndrome. Butts v. Brown, 5 Vet. App. 532, 538 (1993) (finding that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."). 

The Veteran was afforded a VA examination in May 2008. The Veteran remarked that she experienced diarrhea while stationed in Kuwait around 2006, which had since improved. The Veteran denied nausea, vomiting, hematesis, or melena. She indicated that she takes immodium as needed. She endorsed about 5 loose or soft bowel movements per day, with some episodes of abdominal discomfort and slight distension, which dissipate after a bowel movement. The Veteran also stated that she can predict a bowel movement soon after eating. She reported that she needed to be aware of bathroom locations, but her condition did not impact her work or daily life. She indicated that her appetite remains good and that she has gained weight in the last year. Physical examination found no tenderness to palpation of the abdomen and bowel sounds were normal. 

The Veteran's VA treatment records document a few complaints of diarrhea, which were resolved over time and with medication. Notably, her private treatment records repeatedly show no reports of nausea, vomiting, diarrhea, or constipation.  

Pursuant to the Board's July 2015 remand, the Veteran was afforded another VA examination in April 2016. The Veteran stated that she experiences abdominal cramping followed by diarrhea approximately 4 to 5 times per week, with some nausea, but denied any vomiting, heartburn, bloating, or weight loss.

An addendum report was later obtained in August 2016. The examiner noted that the Veteran experiences frequent episodes of bowel disturbance with abdominal stress. The examiner remarked that her finding was based on the history provided by the Veteran during her April 2016 examination.

The Board observes that the Veteran indicated that she has frequent episodes of bowel disturbance with abdominal stress, which was then noted in the August 2016 addendum report. The Board recognizes that lay evidence must be considered when a Veteran seeks disability benefits, and she is competent to report what she experiences through senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board must determine whether lay evidence is credible in and of itself, or discounted because of possible bias, conflicting statements, and/or potential for monetary gain, etc. In this instance, the minimal treatment for diarrhea and the fact that she repeatedly denied diarrhea or other gastrointestinal symptoms over the years, the Board finds that her statements on VA examination in April 2016 are not credible or consistent with the objective evidentiary record. Additionally, while the August 2016 addendum report classified the Veteran's symptoms as frequent, the examiner specifically remarked that the finding was based on history provided by the Veteran. As such, her statements alone do not provide a basis for granting a compensable rating.

Based on the evidence of record, the Board finds that a compensable evaluation is not warranted for irritable bowel syndrome. Aside from the Veteran's subjective statements, there is otherwise no indication that her disability is moderate. Significantly, there are multiple medical records on file, most of which make no mention of bowel complaints.  There have been concerns about weight gain over the years, and multiple reports denying bowel problems when evaluated for a number of other disorders, both privately and through the VA.

Moreover, any gastrointestinal problems are controlled with medication. Therefore, her symptoms do not arise to the level contemplated by a 10 percent disability evaluation. As such, the Veteran's claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial compensable evaluation for irritable bowel syndrome is denied.  


REMAND

With regard to the Veteran's claim of entitlement to service connection for idiopathic neuropathy of the left lower extremity, a review of the record reveals that a remand is necessary to ensure substantial compliance with the Board's July 2015 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Specifically, remand is required to obtain an addendum opinion. 

The Board observes that, based on the evidence of record, it would appear that the pathology in question first developed around or about late 2004 or 2005, between the Veteran's second and third periods of active military service. Moreover, it is clear that, on more than one occasion, the Veteran was assigned a physical profile for her right lower extremity pathology. Significantly, in January 2007, during the Veteran's third period of active military service, there was noted the presence of "possible" early idiopathic neuropathy. In that regard, while at the time of a VA examination in May 2008, there was once again noted evidence of early sensory idiopathic neuropathy, no opinion was offered as to whether that pathology had its origin during, or might have been aggravated by, the Veteran's period or periods of active military service. 

This matter was partially addressed in the Board's July 2015 remand. Pursuant to the remand, the Veteran was afforded another VA examination in April 2016. The examiner noted the Veteran's past medical history, including several complaints of right foot pain or numbness from 2005. The examiner provided a diagnosis of idiopathic peripheral neuropathy of the right lower extremity, dated 2005. The examiner then provided a diagnosis of peripheral sensory polyneuropathy of the left lower extremity, dated 2010. The Veteran stated that she was diagnosed with peripheral neuropathy prior to her 2005 deployment, where she had numbness and tingling pain in her right foot. After examination, the examiner remarked that based upon "history provided today and the subjective sensory exam findings suggest a sensory peripheral polyneuropathy of the [right lower extremity] and possibly the [left lower extremity]." The examiner determined that the Veteran's service medical records document that she developed symptoms and was diagnosed with sensory peripheral neuropathy involving the right foot during military service. However, the examiner determined that the Veteran's neuropathy of the left lower extremity was not due to military service. The examiner commented that "there is no evidence found of symptoms involving the left foot. However today's exam findings are suggestive of peripheral sensory polyneuropathy involving the left foot as well as the right." As to secondary service connection, the examiner stated that "the record suggests that [the Veteran] has diabetic peripheral sensory polyneuropathy which involves bilateral lower extremities therefore the [left lower extremity] neuropathy is not secondary to the in service, idiopathic, [right lower extremity] neuropathy." No further rationale was provided.  The evidence used to conclude there is diabetic peripheral neuropathy is not clearly identified.

Unfortunately, the Board finds the April 2016 examination report inadequate for rating purposes. While it appears that the Veteran suffers from a form of neuropathy of the left lower extremity, the exact etiology and nature of her condition remains unclear. Although the April 2016 examiner determined that the Veteran's neuropathy of the left lower extremity was not due to her military service or secondary to her now service-connected neuropathy of the right lower extremity, the lack of supporting rationale regarding her condition must be clearly laid out in an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant medical treatment records. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the claims folder.

2. Thereafter, obtain an addendum opinion from the April 2016 VA examiner (or a similarly situated examiner) to determine the nature and etiology of her neuropathy of the left lower extremity. The electronic claims files and all pertinent records must be made available to the examiner and the examiner must indicate in the examination report that these records have been reviewed.

After review of the evidence of record and with consideration of the Veteran's statements, the examiner should offer comments and an opinion addressing whether it is at least as likely as not that the Veteran's neuropathy of the left lower extremity is in any way causally related to, or has been aggravated (permanently made worse) by, her service-connected disabilities, including anxiety disorder, idiopathic neuropathy of the right lower extremity, and irritable bowel syndrome. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  To the extent there is thought to be diabetic involvement, the clinical findings supporting that conclusion should be set out in detail.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. If an additional examination is required in order to enter an opinion, such examination should be scheduled.

3. The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented his/her consideration of all records. If the report is deficient in any manner, the AOJ must implement corrective procedures. 

4. The AOJ should then readjudicate the Veteran's claim. Should the benefit sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


